 RIVERSIDE METIHODIST tHOSPITAL7Riverside Methodist Hospital and International Unionof Operating Engineers, Local 589, AFL-CIO. Case9-CA- 13999 -October 15. 1979DECISION AND ORDERUpon a charge filed on June 18, 1979. andamended on June 28, 1979, by International Union ofOperating Engineers, Local 589. AFL CIO,. hereincalled the Union, and duly served on Riverside Meth-odist Hospital, herein called Respondent, the GeneralCounsel of the National Labor Relations Board. bythe Regional Director for Region 9, issued a com-plaint on July 26. 1979, against Respondent. allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (I) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices. the com-plaint alleges in substance that on June 4, 1979, fol-lowing a Board election in Case 9 RC 12167, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate.' and that, commencingon or about June 8, 1979, and at all times thereafter.Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnAugust 3, 1979, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On August 30, 1979, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment which included a motion to strikeportions of Respondent's answer. Subsequently, onSeptember 6, 1979, the Board issued an order trans-ferring the proceeding to the Board and a Notice ToShow Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to the Notice To ShowCause.Upon the entire record in this proceeding, theBoard makes the following:I Official notice is taken of the record in the representation proceeding.Case 9 CA-12167, as the term "record" is defined in Secs 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8,. as amended. SeeLTi' Electranstems. Inc., 166 NLRB 938 (1967). enfd. 388 F.2d 683 (4th (Cir.1968); Golden Age Beverage Co. 167 NLRB 151 (1967). enfd. 415 F.2d 26(5th Cir. 1969): Intertype Co. v. Penello. 269 F.Supp. 573 )D.C.Va. 1967):Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 19681: Sec.9(d) of the NLRA, as amended.Ruling on the Motion To Strike Portions ofRespondent's Answer and the Motion for SummaryJudgmentIt is the General Counsel's basic position that allissues in dispute were decided in the representationproceeding and that summary judgment should begranted as a matter of law. Respecting the GeneralCounsel's motion to strike portions of Respondent'sanswer to the complaint, we find that, although theanswer does not present a meritorious defense to theallegations of the complaint, no portion of the answeror an\ of its paragraphs should be struck. In ourjudgment. Respondent's pleading can be viewed as anendeavor by Respondent to preserve a position, al-beit, in our view, an erroneous one. See Rod-Ric Cor-poration, 171 NLRB 922 (1968). The motion to strikeis therefore denied.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding."All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, as indeed Respondent itselffreely admits. Further. Respondent does not offer toadduce at a hearing any newly discovered or previ-ously unavailable evidence. Respondent does suggestthat the Board may voluntarily wish to reexamine thedecision in the representation proceeding in light oftwo possible "special circumstances": "(a) the law asit relates to Board unit determinations in general andseparate maintenance units in particular, and (b) therather unusual procedural facts of this specific case."After careful deliberation, we conclude that neither ofthese factors constitutes special circumstances war-ranting reconsideration of the previous representationcase. We therefore find that Respondent has notraised any issue which is properly litigable in this un-fair labor practice proceeding. Accordingly, we grantthe Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a nonprofit Ohio corporation, is en-gaged in the operation of a hospital at Columbus,Ohio. During the 12 months preceding issuance of thecomplaint, a representative period, Respondent, in2 See Pittbhurgh Plate Glass (Co v V L R B. 313 UIS. 146. 162 (1941)Rules and Regulations of the Board. Secs 102 6701) and 102.69(c}246 NLRB No. 1067 I)E('ISIONS OF NATIONAL LABOR RELATIONS BOARDthe course and conduct of its business, received grossrevenues in excess of $500,000 and purchased and re-ceived goods and materials valued in excess of$50,000 which were shipped to its Columbus. Ohio.facility directly from points outside the State of Ohio.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.date. Respondent has refused, and continues to re-fuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining of'all employees in said unit.Accordingly, we find that Respondent has, sinceJune 8. 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.11. 'H I. LABOR OR(iANIZAIION INVOILVEI)International Union of Operating Engineers, Local589, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.111. 1 HE UNFAIR L.ABOR PRACI I('I:SA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All maintenance and powerhouse employees em-ployed by the Respondent in what is known asits plant operations department, excluding allother employees, grounds laborers, professionalemployees, guards and supervisors as defined inthe Act.2. The certificationOn May 24, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 9, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on June 4, 1979, and the Union continues tobe such exclusive representative within the meaningof Section 9(a) of the Act.B. The Request To Bargain and Respondent s RefiisalCommencing on or about June 8, 1979, and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutJune 8, 1979, and continuing at all times thereafter toIV. IHE EFFI('I ()1 '111F UNFAIR l.ABOR PRACTICE:SiP()ON ('O()MMERC(IThe activities of Respondent set forth in sectionIll, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. 'ItE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Companv, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817: Burnett Con-struction Company, 149 N LR B 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCI.USIONS OF LAWI. Riverside Methodist Hospital is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.68 RIVERSIDE METHODIST HOSPITAL2. International Union of Operating Engineers.Local 589, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All maintenance and powerhouse employeesemployed by Respondent in what is known as itsplant operations department, excluding all other em-ployees, grounds laborers, professional employees.guards and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since June 4, 1979, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about June 8, 1979, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Riv-erside Methodist Hospital, Columbus, Ohio, its offi-cers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with International Union ofOperating Engineers, Local 589. AFL-CIO., as the ex-clusive bargaining representative of its employees inthe following appropriate unit:All maintenance and powerhouse employees em-ployed by the Respondent in what is known asits plant operations department, excluding allother employees, grounds laborers, professionalemployees, guards and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its office and place of business in Co-lumbus. Ohio, copies of the attached notice marked"Appendix."' Copies of said notice, on forms pro-vided by the Regional Director for Region 9, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.MEMBL RS JENKINS and PNEII.), dissenting:We would not grant the General Counsel's Motionfor Summary Judgment on the ground that the unit isnot appropriate for the purpose of collective bargain-ing. See our respective dissents in the underlying rep-resentation case, Riverside Alethodist Hospital, 241NLRB 1183 (1979). Accordingly, we would dismissthe complaint herein in its entirety.3 In the eent hat this Order is enforced hb a Judgment of a Linited StalesCourt of Appeals, the words in he notice reading "Posted h Order of heNational Laor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board'"APPENDIXNo-[iCE To EMPLOYEESPOSTED BY ORDER OF IHENAFnoNA.l LABOR RELATIONS BOARDAn Agency of the United States GovernmentWi W.IL. NOr refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Union of Operating Engineers, Local589, AFL- CIO. as the exclusive representative ofthe employees in the bargaining unit describedbelow.69 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All maintenance and powerhouse employeesemployed by the Respondent in what is knownas its plant operations department, excludingall other employees, grounds laborers, profes-sional employees, guards and supervisors asdefined in the Act.RIVERSIDE METHODIS HOSPITAL.70